      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS


CAMILLE STURDIVANT,                                  )
                                                     )
                                                     )
              Plaintiff,                             )
                                                     )
v.                                                   )       Civil No. 2:18-CV-2661-JWL-TJJ
                                                     )
BLUE VALLEY UNIFIED SCHOOL                           )
DISTRICT, USD 229, et al.                            )
                                                     )
              Defendants.                            )
                                                     )
And                                                  )
                                                     )
KEVIN MURAKAMI, an individual                        )
(Serve:                                              )
                                                     )
                                                     )
              Defendants.                            )

                              FIRST AMENDED COMPLAINT

       Plaintiff brings this suit to seek compensation and redress for harms suffered as a result of

Defendant Blue Valley School District and its agents, Principal Amy Murphy-Pressly, former

Coach, Carley Fine, Coaching Assistant Kevin Murakami and teacher Katie Porter’s conduct and

the ratification and retaliation that followed, in violation of 42 U.S.C § 1983, the Fourteenth

Amendment, and Title VI of the Civil Rights Act of 1964.

                                    JURISDICTION AND VENUE

       1.     This is a case arising under 42 U.S.C. § 1983, Title VI of the Civil Rights Act of

1964, 42 U.S.C. § 2000d et seq. and the Equal Protection Clause of the Fourteenth Amendment to

the United States Constitution. As such, Plaintiff has presented a federal question and the court

has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and §1367.

       2.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the
                                                 1
        Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 2 of 19




events or omissions giving rise to the claim occurred in this District.

                                             PARTIES

        3.     Defendant Blue Valley Unified School District, (USD 229), is a Kansas school

district comprised of over 20,000 students located in Overland Park, Leawood, and other

communities in Eastern Kansas. The district headquarters are located at: 15020 Metcalf Avenue,

Overland Park, KS 66223.

        4.     USD 229 acts through its employees and agents, all of whom were acting within

their scope of employment and/or agency during the events described herein.

        5.     At all times material, Defendant Murphy (Murphy Pressly), was acting within her

scope and employment as the Principal of USD 229 and under color of law. On information and

belief Murphy was married in September 2018 and is now Amy Pressly.

        6.     Plaintiff Sturdivant (Sturdivant), was an African-American student of Blue Valley

Northwest High School and a member of the Dazzlers dance team, “Dazzlers”, graduating in May

2018.

        7.     Defendant Carley Fine (Fine), was the Caucasian Coach of the Dazzlers and was

employed by USD 229.

        8.     At all times material, Fine was acting within her scope and employment as an agent

of Defendant USD 229 and under color of law.

        9.     Defendant Kevin Murakami (Murakami) was the Assistant Coach/Choreographer

of the Dazzlers.

        10.    At all times material, Murakami was acting by and at the direction of Fine an agent

of Defendant USD 229, acting under color of law.

        11.    Defendant Katie Porter, “Porter” is a Caucasian third grade teacher at Cottonwood


                                                  2
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 3 of 19




Point Elementary within USD 229 and at all times material, had a daughter who was a member of

the Dazzlers.

       12.      At all times material, Porter was acting within her scope and employment as an

agent of Defendant USD 229 and under color of law.

                             FACTS COMMON TO ALL COUNTS

       13.      The District is the recipient of federal funds and is a school subject to Title VI of

the Civil Rights Act of 1964 and its amendments thereto.

       14.      Sturdivant was a student of USD 229.

       15.      Sturdivant was a member of the Dazzlers during her Sophomore, Junior and

Senior years of high school.

       16.      Sturdivant was one (1) of two (2) African-American members on the fourteen-

member team. There were several upcoming performances by the Dazzlers scheduled for the

next school year.

       17.      In July 2017, the choreographer, Kevin Murakami on behalf of and with the

knowledge and acquiescence of Fine, excluded Sturdivant from performing in the contemporary

dance because he said that her skin was too dark and the audience would look at her and not the

other dancers. Murakami also told Sturdivant that her skin color clashed with the color of the

costumes.

       18.      In September 2017, Sturdivant’s parents, Mike and Melodie Sturdivant, met with

Murphy Pressly for the specific purpose of notifying Murphy Pressly about the comments directed

at Plaintiff’s race and complained to Murphy Pressly at that time about her exclusion from

participation in the contemporary dance. Text messages were exchanged between Murphy Pressly

and the Sturdivant’s regarding the subject.


                                                  3
        Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 4 of 19




        19.    Murphy Pressly informed Mr. and Mrs. Sturdivant that Fine could pick whoever

she wanted to perform in the dances.

        20.    Sturdivant had been accepted to go to college at the University of Missouri.

Sturdivant tried out for the University of Missouri dance team the Golden Girls, during her senior

year at Blue Valley Northwest.

        21.    In April 2018, Sturdivant learned she had made it on the Golden Girls team at the

University of Missouri for the upcoming academic year.

        22.    On May 1, 2018, Sturdivant was assisting Fine with the dance team. Fine had given

Sturdivant her cell phone so that Sturdivant could assist Fine in cuing up music for the Dazzlers

during practice.    While Sturdivant had Fine’s cell phone, a text message appeared from

choreographer Murakami. The message was as follows:

        Murakami: “I can’t believe Maggie didn’t make it again. I’m heart broken”.

        Fine: “AND CAMILLE (Sturdivant) MADE MENS. I can’t talk about it.”

        Murakami: “THAT DOESN’T MAKE SENSE. I’m so mad.”

        Fine: “It actually makes my stomach hurt.

        Murakami: haha (emoji)

        Fine: “Bc she’s fucking black. I hate that”

        Murakami: “me too”

        23.    Sturdivant read the message and was sickened.

        24.    On May 1, 2018, Mr. and Mrs. Sturdivant showed Murphy Pressly the text message

between Murakami and Fine. Fine’s employment was terminated the following day on May 2,

2018.

        25.    Defendant Fine was instructed at the time of her termination by Murphy Pressly


                                                 4
       Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 5 of 19




that she could not be on school property, nor was she to have contact with Sturdivant or other

members of the Dazzlers dance team. However, neither USD 229 nor Murphy Pressly ever

enforced the ban on Fine.

        26.     This disciplinary action taken by Murphy Pressly could be characterized as nothing

more than lip service as the Sturdivants have witnessed Fine at Blue Valley Northwest High School

on several occasions since her termination, including seeing her with members of the Dazzlers on

school property, and including but not limited to the following events:

        27.     A parent of one of the Dazzler girls, Liz Taggart, told other parents that Carley

(Fine) said “something racial to Camille (Sturdivant), but it was blown out of proportion.”

        28.     A team banquet, which had been prepaid for by the Dazzlers’ parents, including the

Sturdivants, had been scheduled for May 8, 2018.

        29.     Murphy Pressly informed Mr. and Mrs. Sturdivant that the banquet had been

canceled, but in fact it had not.

        30.     However, on the night of May 3, 2018 Fine attended a dinner at the house of one

of the dancers. The dinner was coordinated by a parent. In attendance at the dinner was a teacher

of USD 229, Porter. Porter’s daughter was also a dancer on the Dazzlers, and Porter participated

in excluding Sturdivant.

        31.     On another such occasion, pictures surfaced in which all of the other dancers except

Sturdivant were at the team banquet on the Plaza on May 8, 2018. Fine was there in violation of

the terms of her termination with the school. Porter was in attendance as well.

        32.     When approached by the Sturdivants about the exclusion of their daughter in these

activities and the apparent and repeated violations by Fine, Murphy Pressly claimed nothing could

be done.


                                                 5
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 6 of 19




       33.     However, because of the fact that USD 229 staff (Porter) was in attendance at the

dinners and actively participated in the exclusion of Sturdivant, presumably the contributions by

parents, including the Sturdivants, which were used to pay for the dinners, in fact made the dinners

school sanctioned events.

       34.     The Dazzlers had their final performance at the school. All of the girls except

Sturdivant and the other African-American team member wore purple ribbons on their uniforms

with the initials “CF” for Carley Fine.

       35.     After the final performance, the other members of the team took team photos on

school property, excluding Sturdivant and the other African-American team member.

       36.     USD 229 and Murphy Pressly failed to protect Sturdivant from exclusion in school

sponsored activities by Fine, Murakami and/or Porter, all agents of USD 229, and other Caucasian

team members.

                                       COUNT I
                      TITLE VI - DISCRIMINATION/RETALIATION
                           Asserted Against Defendant USD 229

       37.     Sturdivant hereby adopts and incorporates by reference all allegations previously

and hereafter stated into Count I of her Complaint.

       38.     The District is a recipient of federal funds.

       39.     Sturdivant was excluded from school sponsored activities and was denied the full

panoply of educational benefits afforded other similarly situated members of the Dazzlers because

of her race, African-American.

       40.     USD 229 employees and agents with authority, power and discretion to stop the

exclusions, instead remained deliberately indifferent by taking no meaningful steps to protect

Sturdivant.


                                                  6
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 7 of 19




       41.     USD 229 employees and agents knew that the parents and members of the Dazzlers

were contemplating retaliation against Sturdivant but failed to take appropriate measures to

prevent the harassment and retaliation from occurring.

       42.     USD 229 employees had the means to stop Fine, Porter, and other parents and

students from engaging in reprisal activity because the school sponsored the Dazzlers program.

       43.     USD 229 deliberately failed to supervise USD 229 employees that had the means

and authority to stop the harassment or reprisal that Sturdivant suffered.

       44.     USD 229’s decision to do nothing was deliberately indifferent, willful and

committed with reckless disregard of Sturdivant’s rights, safety and well-being.

       45.     As a direct and proximate result of Defendants’ wrongful conduct, Sturdivant has

suffered and continues to suffer from great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, degradation, loss of self-esteem, disgrace,

missed educational opportunities, humiliation, and pain and suffering.

       WHEREFORE, Plaintiff prays for judgment against all USD 229 for actual and

compensatory damages in an amount that is fair and reasonable, all costs, expenses, expert witness

fees, and attorneys’ fees incurred herein, for interest at the highest lawful rate, and for such other

relief that the Court deems just and proper.

                                       COUNT II
             SECTION 1983 – FAILURE TO HIRE A QUALIFIED COACH AND
                  FAILURE TO ADEQUATELY TRAIN CARLEY FINE
                           Asserted against Defendant USD 229

       46.     Sturdivant hereby adopts and incorporates by reference all allegations previously

and hereafter stated into Count II of her Complaint.

       47.     USD 229 is the recipient of federal funds and was acting under color of law when

they hired Carley Fine to work as a teacher for Blue Valley Northwest High School.

                                                  7
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 8 of 19




       48.     On information and belief, Fine was hired and retained to work as a teacher for the

school district without any undergraduate or graduate degree(s), certifications and/or training, on

the subject she taught and in fact had no post high school education.

       49.     Fine had no previous training on grading standards or expectations and graded her

students based purely on random and/or biased grading criteria.

       50.     USD 229 engaged in such a persistent and widespread practice which was either

authorized by official policy or so common and well settled as to constitute a custom that fairly

represents USD 229 policy of failing to adequately train their educators and other staff in relation

to the tasks of the job, including but not limited to, the handling of issues of discrimination,

harassment and retaliation.

       51.     Fine was either given no training on issues of harassment, discrimination and

retaliation or given such scant and ineffective training as to render it meaningless.

       52.     USD 229’s failure to hire credentialed educators and staff and the subsequent

failure to adequately train Fine and other educators and staff on issues of discrimination,

harassment and retaliation resulted in the violation of Sturdivant’s federally protected rights.

       53.     On information and belief, Fine engaged in conduct against Sturdivant in violation

of a spurious directive given by USD 229 for the Dazzler to not retaliate against Sturdivant and to

not have contact with Fine.

       54.     USD 229 was made aware of the retaliatory conduct of Fine, Porter and the Dazzler

dancers aimed at Sturdivant and did nothing to correct it.

       55.     All other students at Blue Valley Northwest High School similarly situated as

Sturdivant were not treated in this manner by Defendant USD 229.

       56.     As a result of USD 229’s acts and/or omissions, Sturdivant was singled out by Fine,


                                                  8
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 9 of 19




Porter and the Dazzlers dance team and was denigrated because of her race.

       57.     There was no rational basis for USD 229 to allow Fine to discriminate and retaliate

against Plaintiff by engaging with the Dazzlers and other school staff (Porter) on numerous

occasions in a school sponsored activities designed to single Sturdivant out and aid, abet, incite

and encourage the Dazzlers to discriminate and retaliate against Plaintiff by excluding her from

school sponsored activities in effect denying her the full panoply of educational benefits of which

she is constitutionally afforded as a student of USD 229.

       58.     USD 229’s conduct was deliberately indifferent to the Constitutional rights of

Sturdivant.

       59.     USD 229’s conduct was wanton and recklessly indifferent to Sturdivant’s rights

and well-being.

       60.     As a direct and proximate result of Defendants’ wrongful conduct, Sturdivant has

suffered and continues to suffer from great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, degradation, loss of self-esteem, disgrace,

missed educational opportunities, humiliation, and pain and suffering.

       WHEREFORE, Plaintiff prays for judgment against Defendant USD 229 for actual and

compensatory damages in an amount that is fair and reasonable, all costs, expenses, expert witness

fees, and attorneys’ fees incurred herein, for interest at the highest lawful rate, and for such other

relief that the Court deems just and proper.

                                COUNT III
     SECTION 1983 – FAILURE TO ADEQUATELY TRAIN KEVIN MURAKAMI
                              Against USD 229

       61.     Plaintiff (“Sturdivant”) hereby adopts and incorporates by reference all allegations

previously and hereafter stated into Count III of her Complaint.


                                                  9
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 10 of 19




       62.     USD 229 is the recipient of federal funds and was acting under color of law when

they hired and paid Murakami to assist Fine in coaching the Dazzlers Program for Blue Valley

Northwest High School.

       63.     USD 229 engaged in such a persistent and widespread practice which was either

authorized by official policy or so common and well settled as to constitute a custom that fairly

represents USD 229 policy of failing to adequately train their educators and other staff in relation

to the tasks of the job, including but not limited to, the handling of issues of discrimination,

harassment and retaliation.

       64.     Murakami was either given no training on issues of harassment, discrimination and

retaliation or given such scant and ineffective training as to render it meaningless.

       65.     USD 229’s failure to adequately train Murakami and their educators and staff on

issues of discrimination, harassment and retaliation resulted in the violation of Sturdivant’s

federally protected rights.

       66.      On information and belief, Murakami engaged in discriminatory conduct against

Sturdivant.

       67.     USD 229 was made aware of the discriminatory conduct of Murakami aimed at

Sturdivant and did nothing to correct it and/or train or retrain Murakami on issues of harassment,

discrimination and retaliation.

       68.     All other students at Blue Valley Northwest High School similarly situated as

Sturdivant were not treated in this manner by Defendant Porter.

       69.     As a result of USD 229’s acts and/or omissions, Sturdivant was singled out by

Murakami and was denigrated because of her race.

       70.     There was no rational basis for USD 229 to allow Murakami, an assistant to Fine


                                                 10
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 11 of 19




and an employee within the school district, to single Sturdivant out and discriminate against her

by excluding her from school sponsored activities in effect denying Plaintiff the full panoply of

educational benefits of which she is constitutionally afforded as a student of USD 229.

       71.     USD 229’s conduct was deliberately indifferent to the Constitutional rights of

Sturdivant.

       72.     USD 229’s conduct was wanton and recklessly indifferent to Sturdivant’s rights

and well-being.

       73.     As a direct and proximate result of Defendants’ wrongful conduct, Sturdivant has

suffered and continues to suffer from great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, degradation, loss of self-esteem, disgrace,

missed educational opportunities, humiliation, and pain and suffering.

       WHEREFORE, Plaintiff prays for judgment against Defendant USD 229 for actual and

compensatory damages in an amount that is fair and reasonable, all costs, expenses, expert witness

fees, and attorneys’ fees incurred herein, for interest at the highest lawful rate, and for such other

relief that the Court deems just and proper.


                                   COUNT IV
        SECTION 1983 – FAILURE TO ADEQUATELY TRAIN KATIE PORTER
                            Asserted Against USD 229

       74.     Plaintiff (“Sturdivant”) hereby adopts and incorporates by reference all allegations

previously and hereafter stated into Count IV of her Complaint.

       75.     USD 229 is the recipient of federal funds and was acting under color of law when

they hired Katie Porter to work as a teacher for USD 229.

       76.     USD 229 engaged in such a persistent and widespread practice which was either

authorized by official policy or so common and well settled as to constitute a custom that fairly

                                                 11
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 12 of 19




represents USD 229 policy of failing to adequately train their educators and other staff in relation

to the tasks of the job, including but not limited to, the handling of issues of discrimination,

harassment and retaliation.

       77.     Porter was either given no training on issues of harassment, discrimination and

retaliation or given such scant and ineffective training as to render it meaningless.

       78.     USD 229’s failure to adequately train Porter and their educators and staff on issues

of discrimination, harassment and retaliation resulted in the violation of Sturdivant’s federally

protected rights.

       79.      On information and belief, Porter engaged in conduct against Sturdivant in

violation of a spurious directive given by USD 229 for the Dazzlers to not retaliate against

Sturdivant and to not have contact with Fine.

       80.     USD 229 was made aware of the retaliatory conduct of Porter and the Dazzlers

aimed at Sturdivant and did nothing to correct it and/or retrain Porter on issues of harassment,

discrimination and retaliation.

       81.     All other students at Blue Valley Northwest High School similarly situated as

Sturdivant were not treated in this manner by Defendant Porter.

       82.     As a result of USD 229’s acts and/or omissions, Sturdivant was singled out by

Porter and the Dazzlers dance team and was denigrated because of her race.

       83.     There was no rational basis for USD 229 to allow Porter, a teacher within the school

district, or its students that were engaging in school sponsored activities to single Sturdivant out

and aid, abet, incite and encourage them to discriminate against Plaintiff by excluding her from

school sponsored activities in effect denying her the full panoply of educational benefits of which

she is constitutionally afforded as a student of USD 229.


                                                 12
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 13 of 19




       84.     USD 229’s conduct was deliberately indifferent to the Constitutional rights of

Sturdivant.

       85.     USD 229’s conduct was wanton and recklessly indifferent to Sturdivant’s rights

and well-being.

       86.     As a direct and proximate result of Defendants’ wrongful conduct, Sturdivant has

suffered and continues to suffer from great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, degradation, loss of self-esteem, disgrace,

missed educational opportunities, humiliation, and pain and suffering.

       WHEREFORE, Plaintiff prays for judgment against Defendant USD 229 for actual and

compensatory damages in an amount that is fair and reasonable, all costs, expenses, expert witness

fees, and attorneys’ fees incurred herein, for interest at the highest lawful rate, and for such other

relief that the Court deems just and proper.

                                           COUNT V
                             SECTION 1983 – EQUAL PROTECTION
                                 Asserted against Defendant Fine

       87.     Plaintiff (“Sturdivant”) hereby adopts and incorporates by reference all allegations

previously and hereafter stated into Count IV of her Complaint.

       88.     Fine was acting under color of law as an educator for USD 229, a federally

funded public institution.

       89.     Sturdivant was singled out by Fine and denigrated because of her race.

       90.     All other students at Blue Valley Northwest High School similarly situated as

Sturdivant were not treated in this manner by Defendant Fine.

       91.     There was no rational basis for Fine to single Sturdivant out for use of racially

derogatory comments.


                                                 13
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 14 of 19




          92.   Fine’s conduct was deliberately indifferent to the Constitutional rights of

Sturdivant.

          93.   Fine’s conduct was willful, wanton and recklessly indifferent to Sturdivant’s rights

and well-being.

          94.   As a direct and proximate result of Defendants’ wrongful conduct, Sturdivant has

suffered and continues to suffer from great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, degradation, loss of self-esteem, disgrace,

missed educational opportunities, humiliation, and pain and suffering.

          WHEREFORE, Plaintiff prays for judgment against Defendant Fine for actual damages,

compensatory and punitive damages in an amount that is fair and reasonable, all costs, expenses,

expert witness fees, and attorneys’ fees incurred herein, for interest at the highest lawful rate, and

for such other relief that the Court deems just and proper.

                                             COUNT VI:
                               SECTION 1983 – EQUAL PROTECTION
                                 Asserted against Defendant Murakami

          95.   Plaintiff (“Sturdivant”) hereby adopts and incorporates by reference all allegations

previously and hereafter stated into Count VI of her Complaint.

          96.   Murakami was acting under color of law as an educator for USD 229, a federally

funded public institution.

          97.   Sturdivant was singled out by Murakami and denigrated because of her race.

          98.   All other students on the Dazzlers dance team, a school sponsored program that

receives federal funds, similarly situated as Sturdivant were not treated in the same manner by

Porter.

          99.   There was no rational basis for Murakami to single Sturdivant out and discriminate


                                                 14
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 15 of 19




against Plaintiff by excluding her from school sponsored activities.

          100.   Murakami’s conduct was deliberately indifferent to the Constitutional rights of

Sturdivant.

          101.   Murakami’s conduct was willful, wanton and recklessly indifferent to

Sturdivant’s rights and well-being.

          102.   As a direct and proximate result of Defendants’ wrongful conduct, Sturdivant has

suffered and continues to suffer from great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, degradation, loss of self-esteem, disgrace,

missed educational opportunities, humiliation, and pain and suffering.

          WHEREFORE, Plaintiff prays for judgment against all Defendants for actual damages,

compensatory and punitive damages in an amount that is fair and reasonable, all costs, expenses,

expert witness fees, and attorneys’ fees incurred herein, for interest at the highest lawful rate, and

for such other relief that the Court deems just and proper.

                                          COUNT VII:
                            SECTION 1983 – EQUAL PROTECTION
                              Asserted against Defendant Katie Porter

          103.   Plaintiff (“Sturdivant”) hereby adopts and incorporates by reference all allegations

previously and hereafter stated into Count VI of her Complaint.

          104.   Porter was acting under color of law as an educator for USD 229, a federally funded

public institution.

          105.   Sturdivant was singled out by Porter and denigrated because of her race.

          106.   All other students on the Dazzlers dance team, a school sponsored program that

receives federal funds, similarly situated as Sturdivant were not treated in the same manner by

Porter.


                                                  15
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 16 of 19




       107.    There was no rational basis for Porter to single Sturdivant out and aid, abet, incite

and encourage the other girls on the Dazzlers dance team to discriminate against Plaintiff by

excluding her from school sponsored activities in which Porter was in attendance.

       108.    Porter’s conduct was deliberately indifferent to the Constitutional rights of

Sturdivant.

       109.    Porter’s conduct was willful, wanton and recklessly indifferent to Sturdivant’s

rights and well-being.

       110.    As a direct and proximate result of Defendants’ wrongful conduct, Sturdivant has

suffered and continues to suffer from great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, degradation, loss of self-esteem, disgrace,

missed educational opportunities, humiliation, and pain and suffering.

       WHEREFORE, Plaintiff prays for judgment against all Defendants for actual damages,

compensatory and punitive damages in an amount that is fair and reasonable, all costs, expenses,

expert witness fees, and attorneys’ fees incurred herein, for interest at the highest lawful rate, and

for such other relief that the Court deems just and proper.

                                    COUNT VIII:
          SECTION 1983 – EQUAL PROTECTION CUSTOM AND PRACTICE
                      Asserted against Defendant Murphy Pressly

       111.    Plaintiff (“Sturdivant”) hereby adopts and incorporates by reference all allegations

previously and hereafter stated into Count VIII of her Complaint.

       112.    Murphy Pressly was acting under color of law as an educator and Administrator of

USD 229, a federally funded public institution.

       113.    As the principal of Blue Valley Northwest High School Murphy Pressly was

responsible for the direct supervision of Fine.


                                                  16
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 17 of 19




        114.   Murphy Pressly was responsible for setting the policy and training requirements for

coaches at the school.

        115.   Murphy Pressly had actual knowledge and/or a conscious indifference that Fine and

Murakami had made racially derogatory statements about Sturdivant and that she was being

excluded from school activities in retaliation for her parents’ complaints about the racial

discrimination and yet did nothing to prevent or stop the discrimination and reprisal activity.

        116.   Murphy Pressly had actual and/or a conscious indifference that Sturdivant was

excluded from Dazzler activities by Fine, Murakami and by the parents and other students in the

Dazzlers dance team and yet did nothing to prevent of stop the exclusions and reprisal activity.

        117.   Murphy Pressly had actual knowledge and/or a conscious indifference that neither

Fine nor Murakami had been properly trained on race discrimination through USD 229 and yet did

nothing to remedy the situation by providing further training.

        118.   Murphy Pressly had actual and/or a conscious indifference that Porter, a teacher of

USD 229, was in attendance at events and/or activities in which Sturdivant was excluded from

participation, resulting in those events and/or activities being sponsored by USD 229, and yet

Murphy Pressly did nothing to prevent Porter from participating in further exclusions and reprisal

activity.

        119.   As a direct and proximate result of Defendants’ wrongful conduct, Sturdivant has

suffered and continues to suffer from great pain of mind, shock, emotional distress, physical

manifestations of emotional distress, embarrassment, degradation, loss of self-esteem, disgrace,

missed educational opportunities, humiliation, and pain and suffering.

        WHEREFORE, Plaintiff prays for judgment against all Defendants for actual damages,

compensatory and punitive damages in an amount that is fair and reasonable, all costs, expenses,


                                                17
      Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 18 of 19




expert witness fees, and attorneys’ fees incurred herein, for interest at the highest lawful rate, and

for such other relief that the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all allegations contained in this Complaint that are

triable by a jury.

                                               Respectfully Submitted,

                                                 BRATCHER GOCKEL LAW, L.C.

                                               By      /s/ Lynne Jaben Bratcher _________________
                                                       Lynne Jaben Bratcher, Mo. Bar No.: 31203
                                                       Marie Lynn Gockel, Mo. Bar No.: 31208
                                                       Antonette M. DuPree, Mo. Bar No.: 70039
                                                       4014 B South Lynn Court
                                                       Independence, MO 64055
                                                       Ph: (816) 221-1614
                                                       Fax: (816) 421-5910
                                                       E-Mail: lynne@bgklawyers.com
                                                                marie@bgklawyers.com
                                                                antonette@bgklawyers.com

                                               ATTORNEYS FOR PLAINTIFF

I hereby certify that a copy of the foregoing
was electronically filed on this 28th day of
March, 2019, with the Clerk of the Court
via the CM/ECF system which automatically
transmits a Notice of Electronic Filing to the
following counsel:

David R. Cooper, #16690
Terrelle A. Mock, #21465
Fisher, Patterson, Sayler & Smith, LLP
3550 S.W. 5th Street
Topeka, KS 66606
dcooper@fisherpatterson.com
tmock@fisherpatterson.com
Attorneys for Defendant Katie Porter




                                                  18
     Case 2:18-cv-02661-JWL-TJJ Document 34 Filed 03/28/19 Page 19 of 19




Gregory P. Goheen, #16291
McAnany, Van Cleave & Phillips, P.A.
10 E. Cambridge Circle Drive, Suite 300
Kansas City, KS 66103
ggoheen@mvplaw.com
Attorney for Defendant Carley Fine

W. Joseph Hatley, KS #12929
Stephanie Lovett-Bowman, KS #24842
Madison A. Perry, KS #27144
Spencer Fane LLP
1000 Walnut Street, Suite 1400
Kansas City, MO 64106
jhatley@spencerfane.com
slovettbowman@spencerfane.com
mperry@spencerfane.com
Attorneys for Defendants Blue Valley USD 229
and Amy Pressly


/s/Lynne Jaben Bratcher
Attorney for Plaintiff




                                          19
